DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the brief description of the drawing is objected, as it does not explain both Figures 2-5 presented (right and left sides of each figures). The brief description should describes Fig 2 including the right and left side. The examiner suggest amending Figure 2 to –Figure  2a-- and --Figure 2b--- for clarity, and discuss each of them in the brief description. The remaining Figures 3-5 should be similarly amended for clarity and discussed in the specification.
Appropriate correction is required.
Drawings
The Examiner notes that Figs 2-5 each includes two drawings, and for clarify, it should be labeled as Fig 2a, Fig 2b, Fig 3a, Fib 3b etc. 
Claim Objections
Claims 3 and 9 are objected to because of the following informalities:  
Claim 3 recites lines 1-3 recites: wherein the interrupt is an interrupt in a first conductor track, wherein a second conductor track is present within the interrupt, and wherein the printing provides a dielectric layer over the second conductor track. 
For clarity, the underlined portion should be corrected to –the interrupt is a break ---. Appropriate correction is required. Similar correction is required for claim 9. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harvard College (WO 2014/029994 A2; the Examiner uses Equivalent English translation provided by US 10,463,907 B2).
Claims 1 and 6, Harvard College teaches a method for manufacturing a product (see col 1 lines 55 to col 20 lines 65 the beginning of the disclosure teaches producing a electronic device, while col 13 lines 1-20 specifically states that similarly LEDs may also 
 providing a base module (broadly this may be a LED module) that includes conductive filaments and contact pads (Figs 1 items 104a, 104b base module; Fig 8, items 804a,804b base module; 108-contact pads, 106-conductive filaments); providing 3D filament arrangement (layer) (Figs 1, broadly any layers can be filament arrangement layer) ; controlling a 3D printer to print a 3D printed structure over the base module using the 3D printing filament arrangement (Fig 1 item 114 nozzle used to print the filament arrangement/layer, and suggests using plural nozzles if multiple different materials are used, see  col 11 lines 1-30), the 3D printed structure comprising electrical component  (see col 11 lines 20-35, 40-65, col 13 lines 1-30 teaches using the similar techniques to produce LEDs). 
In a different embodiment/section, Harvard College teaches that same method may be used to form a desired electronic device such as LEDs (Col 13. Lines 10-20). The Examiner notes that all the components of the LEDs are known such as electrical circuit comprising LED element, an external contact pad, a conductor track comprising interrupt are known components of LED module. Thus, it would have been obvious to use the technique such 3D printing as taught by Harvard College, which specifically states that conductive portion and non-conductive portions can be selectively printed with desired material, thereby to produce a desired type of electrical device, having electrical circuit/components embedded in layers and/or on layers, for further benefit of efficiently creating a device faster (in a single device, without to produce various parts in different location separately) (see col 1 lines 20-50). 
For example, Claims 2 and 7, the use of solder resist layer is well known (see US 2016/242296 A1, [0007] solder mask). 
Claims 4 and 10, would have been obvious in view of Harvard College (see Figs 1 and 8 specifically which includes specific electrical connection as discussed in claim 1 above), thus to include forming a connector track, wherein the LED module is provided over the connector track, and wherein the printing provides a connection of the conductor track at each side of the interrupt down to the connector track, would be also obvious to produce specific type of LED. 
As for claim 8, Harvard College further shows several circuits are connected together by several conductive filaments, which represent a “chain” (see Fig 1 item 106).
As for claims 3 and 9, Harvard College teach all the limitations to the claim invention as discussed above, however, fails to  explicitly teach wherein the interrupt is an interrupt (break) in a first conductor track, wherein a second conductor track is present within the interrupt, and wherein the printing provides a dielectric layer over the second conductor track. The examiner notes that Harvard College provides suggestion to include at least first conductor track) and interrupt (Fig 1), having additional or second conductor based on the type of LED module produced would have been obvious as Harvard College teaches effectively extruding any additional layers as necessary.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 4,133,631 – pertains to interrupt in the circuits, similarly see US 4,170,034.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743